OFFICIAL CORRESPONDENCE

After Final Entry
Applicant’s Amendments and Remarks filed 30 April 2021, after Final Rejection, have been entered. The amendment to claim 34 is sufficient to overcome the rejection of claim 34 under 35 U.S.C. 112(b) previously set forth in the Final Office Action filed 08 February 2021 (hereinafter “Final Office Action”). As such, the aforesaid 112(b) rejection has been withdrawn.
However, upon full consideration of the Remarks, pages 7-11, with respect to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Koshiro, Applicant’s arguments have not been found persuasive. As such, all of the rejections previously set forth in the Final Office Action under 35 U.S.C. 103 are maintained herein. It is noted that a Response to Applicant’s Arguments is set forth below. 
The status of the claims is as follows: 1, 11, 13, 14, 16-20, 23-29, and 31-36 remain pending; claims 18, 20, 23, and 24 remain withdrawn from consideration, and claims 1, 11, 13, 14, 16, 17, 19, 25-29, and 31-36 remain rejected. 

Response to Arguments
On pages 7-11 of the Remarks, Applicant asserts that the data provided in the Declaration of Inventor Elmar Pöselt filed 28 October 2020 under 37 C.F.R. 1.132 (hereinafter “the Declaration”) provides a closer comparison of the claimed thermoplastic polyurethane to the prior art, relative to a comparison of the claimed thermoplastic polyurethane to the thermoplastic polyurethane which is taught in the 
However, this is not the case. The data provided in the Declaration in support of said asserted unexpected result, specifically examples I and J (as directed to by Applicant), utilize both 1,3-propane diol and 1,4-butanediol as chain extenders in the thermoplastic polyurethane composition, where Examples I and J are asserted to be representative of the ‘closer/closest’ comparison. However, it is unclear how Examples I and J are representative of the ‘closer/closest comparison’ of the claimed invention to the prior art, as the disclosure of Koshiro (the cited prior art of record) does not require the use of both 1,3-propane diol and 1,4-butanediol as chain extenders. In other words, Koshiro does not explicitly require the use of the combination of the aforesaid two chain extenders (paragraph 0025 of Koshiro indicates that other chain extenders are optional, and that the chain extender is BHEB and/or 1,3-propane diol).
Rather, as set forth in the grounds of rejection in the Final Office Action (see paragraphs 15-24), Koshiro discloses that the thermoplastic polyurethane is formed from a high molecular weight diol (A), a low molecular weight diol (chain extender) (B), and a polyisocyanate (C), where the low molecular weight diol (B) is explicitly disclosed as “BHEB and/or 1,3-propane diol”, of which constitutes an express teaching that 1,3-propane diol may be utilized as the sole chain extender (B). Further, (A) may be PTHF or other polyester diols, including the reaction products of adipic acid with ethylene glycol, among others, where (A) has a molecular weight of 1,000 to 10,000; and (C) is prima facie obvious the claimed ranges of 15 to 50.2 wt.% and 1.16 to 1.6, respectively (see MPEP 2144.05(I)). In other words, the thermoplastic polyurethane compositions encompassed within the disclosure of Koshiro constitute the closest prior art of record, as said thermoplastic polyurethane compositions read on all of the limitations of claim 1. For at least these reasons, Applicant’s arguments have not been found persuasive. 
In an effort to further prosecution, the Examiner has provided the following analysis/guidance. Given that claim 1 is read on by the disclosure of Koshiro, it can be said that claim 1 constitutes a specific/particular thermoplastic polyurethane composition (embodiment) encompassed within said disclosure. In view of the foregoing, Applicant is therefore required to compare the claimed thermoplastic polyurethane composition to that which is set forth in the disclosure of Koshiro, i.e., that which is set forth in the grounds of rejection under 35 U.S.C. 103 in the Final Office Action. For example, but not limited hereto, it is noted that Applicant has asserted that the claimed thermoplastic polyurethane composition exhibits unexpectedly high elongation at break values. The claimed thermoplastic polyurethane composition differs from that of Koshiro in that (1) the weight range of the polyol is narrower than the range disclosed by Koshiro, and (2) the molar ratio (range) of polyisocyanate to chain extender is narrower than the range disclosed by Koshiro. In this instance, if Applicant were to attribute the increased elongation at break to either of (1) or (2), Applicant would be required to provide data which effectively demonstrates that when the thermoplastic prima facie case of obviousness set forth by the Examiner. Specifically, MPEP 716.02(d)(II) sets forth that to establish unexpected results over a claimed range, Applicant’s should compare “a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”.  
Simply put, Applicant would need to provide data that demonstrates that when (1) the weight range of the polyol and/or (2) the molar ratio range of polyisocyanate to chain extender are not within the claimed range, but within the broader ranges disclosed by Koshiro, an unexpected result is not exhibited; as well as data that demonstrates that within the claimed range(s), an unexpected result is exhibited. 

/MCR/Examiner, Art Unit 1782         

/LEE E SANDERSON/Primary Examiner, Art Unit 1782